Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 16, Examiner deems a method comprising: determining a predicted location of a vehicle on a road segment based on an estimated time of arrival at an end node of the road segment; calculating a difference between the predicted location and an actual location sensed by a location sensor of the vehicle; and recommending a service for installation on or within a threshold distance of the road segment based on the difference to be novel and non-obvious over the prior art of record. Applicant’s specification describes such services as “installation of external positioning sensors, beacons, etc. … urban lights, emergency services, travel services, etc.” (Specification ¶0064). Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include inferring that a travel time along a particular road segment is taking too long based on a difference between the predicted location of a vehicle on the road segment based on an estimated time of arrival at an end node of the road segment and an actual location sensed by a location sensor of the vehicle, and based on said difference, recommending a service for installation on or within a threshold distance of the road segment (consistent with Applicant’s specification). 
Dependent claims 2-9, 11-15, and 17-20 depend from allowable claims 1, 10, and 20, respectively, and are deemed allowable at least by virtue of their dependence on said claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669